DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/9/2021 have been fully considered but they are not persuasive. Applicants argue that Kashima et al fail to disclose the claimed ratio of the silicon content of the second portion. In response, examiner states that Khashima et al’s ion exchange process is same as the instant ion exchange process and expected to have effect, namely the silicon content of the second portion of the glass article. Examiner also pointed out that Kashima et al disclose a process of chemically strengthening a glass substrate by bringing a glass into contact with an inorganic salt containing potassium nitrate (KNO.sub.3) [0044],[0045] and aforesaid reads on the claimed “second portion” which has a silicon -rich layer in a surface of the glass substrate. Kashima et al disclose during the salt treatment, a temperature is maintained not higher than the strain point of the glass to be strengthened (generally 500 to 600.degree. C. [0046].
Therefore, Kashima et al disclose that through the ion exchange, the composition of the glass surface is changed, and the glass surface is densified to form a compressive stress layer 20 [(a) to (b) in FIG. 1] [0068] and such would easily reads on the claimed ratio of a silicon content of the second portion (low-refractive surface) to a silicon content of the first portion of the strengthened glass is between 1.2 and 1.4 
Therefore, modified rejections are follows:
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al (US 2016/0207828).
Kashima et al disclose a process of chemically strengthening a glass substrate by bringing a glass into contact with an inorganic salt containing potassium nitrate (KNO.sub.3) [0044],[0045] and aforesaid reads on the claimed “preparing a glass to form a low-refractive surface layer on the bulk glass substrate”.
Kashima et al disclose that through the ion exchange, the composition of the glass surface is changed, and the glass surface is densified to form a compressive stress layer 20 [(a) to (b) in FIG. 1] [0068]; and then subjected to acid treatment [0080], the surface has a low-density layer 10 in which the surface layer of the compressive stress layer has been denatured, specifically, the density thereof has been reduced [(b) to (c) in FIG. 1].  The low-density layer is formed through leaching of Na and K from the outermost surface of the compressive stress layer [0077]; then removing the low-density layer 10 in alkali treatment from the glass substrate [0086],[0094]; and aforesaid reads on the limitation of removing the low-refractive surface layer by cleaning the low-refractive surface layer.

Kishima et al may not explicitly disclose that the ion-exchange process form the second portion (low-refractive surface layer), wherein a ratio of a silicon content of the second portion (low-refractive surface) to a silicon content of the first portion of the strengthened glass is between 1.2 and 1.4.
Khashima et al’s ion exchange process is the same as the instant ion exchange process and expected to have the same effect, namely the silicon content of the second portion of the glass article, where,  Kashima et al disclose a process of chemically strengthening a glass substrate by bringing a glass into contact with an inorganic salt containing potassium nitrate (KNO.sub.3) [0044],[0045] and aforesaid reads on the claimed “second portion” which has a silicon -rich layer in a surface of the glass substrate. Kashima et al disclose during the salt treatment, a temperature is maintained not higher than the strain point of the glass to be strengthened (generally 500 to 600.degree. C. [0046].
Therefore, Kashima et al disclose that through the ion exchange, the composition of the glass surface is changed, and the glass surface is densified to form a compressive stress layer 20 [(a) to (b) in FIG. 1] [0068] and such would easily reads on the claimed ratio of a silicon content of the second portion (low-refractive surface) to a silicon content of the first portion of the strengthened glass is between 1.2 and 1.4.


With regards to claim 2, Kashima et al disclose that wherein the acid treatment is performed by using a strong acid [0082] for up to 10 seconds to 5 hours [0084] with a concentration from 0.1 wt % to 20 wt % [0085], where the strong acid encompasses nitric acid and the duration; and the basic or alkaline treatment is performed using sodium hydroxide [0096] for 10 seconds to 5 hours [0098] with a concentration range of  0.1 wt % to 20 wt % [0099], wherein the concentration overlaps the claimed ranges, wherein the overlapping ranges are prima facie obvious, MPEP 2144.05.
With regards to claim 4, Kashima et al disclose that the thickness of the low-density layer is preferably 5 nm or more from the viewpoint of the amount of glass surface removal, more preferably 20 nm or more [0086].
With regards to claim 5, Kashima et al disclose that the amount of the low-density layer to be removed depends on the alkali treatment condition.  An embodiment in which the low-density layer 10 has been completely removed is shown in (d) of FIG. 1 [0103].
With regards to claim 6, without showing any criticality of such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize such as the similar process conditions being applied to the glass substrate as discusses above by Kashima et al.
With regards to claim 37, Examiner pointed out that the teaching above would easily encompasses the refractive index of the outermost surface of the glass is smaller than the bulk glass and greater than the air because the similar process conditions are .

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al (US 2016/0207828) as applied to claim 1 above, and further in view of Moll et al (US 2013/0273324).
Kashima et al fails to disclose that the glass comprises a compressive region disposed adjacent to a surface thereof and a tensile region disposed inside the glass, wherein a thickness of the low-refractive surface layer is smaller than a compression depth of the compression region.
However, in the same field of endeavor, Moll et al disclose a damage resistance of chemically strengthened glass articles is a result of surface compression layers 151a, 151b formed on the glass substrate by ion-exchange (see FIG. 12); a tensile region 152 disposed inside of the glass substrate 150 [0086], Figure 12, wherein the chemical strengthening process induces first and second strengthened layers 151a, 151b under compressive stress and extending from first and second surfaces of the strengthened glass article 150, respectively [0119]; to preserve compressive strength of the strengthened glass article 150, particularly in the region of the etched feature 112, it may be desirable to ensure that the etched feature depth d.sub.e of the etched feature 112 is less than the depth of layer of the strengthened glass article 150 and because of the deeper DOL of the first and second strengthened layers 151a, 151b, most of the strong glass article [0120].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Moll et al’s teaching of having a thickness of the low-stress is smaller than a compression depth on the glass substrate into Kashima et al’s teaching for providing a stronger glass article as taught by Moll et al.
As to claim 9, one of ordinary skill in the art before the effective filing date of the claimed invention, would easily recognize that a maximum compressive stress of the etched glass is less than a maximum compressive stress of the glass from the above disclosure, and additionally, Moll et al disclose the strengthened cover glass further includes at least one etched feature formed by laser ablation within the first surface or the second surface having a defect depth that is less than the depth of layer and a surface roughness that is greater than a surface roughness of the first or second surface outside of the at least one etched feature [0045].
As to claim 10, Moll et al disclose above, specifically Moll et al disclose that surface compressions greater than 750 MPa and compressive depth of layer (DOL) greater than 40 .mu.m are readily achieved in chemically strengthened glass articles [0086] but may not disclose the range difference between the maximum compressive stress of the glass and the maximum compression stress of the etched glass. However, it would have been obvious to achieve the claimed stress level as the substrate being etched with the similar process steps, namely acid treatment followed by alkaline treatment (see, Kashima et al’s disclosure above).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713